Case 1:19-cv-00715-LO-IDD Document 158-2 Filed 12/18/19 Page 1 of 4 PageID# 1240




                           Exhibit B
Case 1:19-cv-00715-LO-IDD Document 158-2 Filed 12/18/19 Page 2 of 4 PageID# 1241




                              UNITED STATES DISTRICT COURT
                                         FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

 JUUL LABS, INC.,                      §                      §
                                  Plaintiff,                  §
                                       §
                                       §
                                       §
                                       §
 v.                                    §                      Civil Action No. 1:19-cv-00715
                                       §
                                       §
                                       §
 THE UNINCORPORATED ASSOCIATIONS §
 IDENTIFIED IN SCHEDULE A, Defendants. §

           DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF

        TO: Plaintiff Juul Labs, Inc., by ant through your attorney of record, Monica Riva Talley
        Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600,
        Washington, D.C. 20005-3934; mtalley@sternekessler.com

        Pursuant to the Federal Rules of Civil Procedure, Defendant in the above-styled cause,
 requests that Plaintiff Juul Labs, Inc. answer the following request for production in
 accordance with the instructions and definitions stated below:

                                         INSTRUCTIONS

 1.     Response Date: The answers or objections to these requests for production must be
        served upon Defendant within thirty-one (31) days after service on Plaintiff.

 2.     Supplementation: These requests require supplementation if you obtain further
        information between the time the answers are served and the time of trial.

                                          DEFINITIONS

         Unless otherwise noted, the following definitions shall be used in answering these
 Interrogatories:

 1.     "Document" refers to and includes every writing or record of any type and description
        that is in your possession, control or custody, including without limitation,
        correspondence, memoranda, interoffice communications. stenographic or hand written
        notes, drafts, studies, publications, invoices, ledgers, journals, books, records, accounts,
        pamphlets, voice recordings, reports, surveys, statistical compilations, work papers, data

 DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF
                                PAGE 1
Case 1:19-cv-00715-LO-IDD Document 158-2 Filed 12/18/19 Page 3 of 4 PageID# 1242




        processing cards, computer tapes or printouts, .or all copies of each which contain any
        other writing or recordings of any kind which does not appear on the original or on any
        other copy. To the extent that the information exists within a computer or a computer
        recorded medium, you are requested to reduce the information to paper copy.

 3.     “Identify" shall mean:

        a.     with respect to individuals: the name, address and telephone number of the
               individual;
        b.     with respect to a corporation or business entity: the name, address and telephone
               number of the business;
        c.     with respect to documents: the type of document, a brief description of the
               contents of the document, the date of the document, the person to whom the
               document was sent; and the name; address and telephone number of the present
               custodian of the document.

 4.     "Defendant" refers to Sibel Toy.

 5.     "You" or "your" refers to Plaintiff Juul Labs Inc..


                                  CERTIFICATE OF SERVICE

         I do certify that a true and correct copy of the forgoing document was served by
 electronic means on November ____, 2019 on Plaintiff’s attorney of record: Monica Riva
 Talley, Sterne Kessler Goldstein & Fox, P.L.L.C., 1100 New York Ave., N.W., Suite 600,
         Washington, D.C. 20005-3934; mtalley@sternekessler.com


                                                                   ________________________
                                                                   Sibel Toy, Pro Se
                                                                   5007 Falcon Hollow Rd.
                                                                   McKinney, Texas 75072
                                                                   469-955-6282
                                                                   Sibelnyc@gmail.com




         PLAINTIFFS’ FIRST REQUEST FOR PRODUCTION TO DEFENDANT

 Please produce the following documents and things:

 1.     A copy of any documents that support your claim that Defendant violated any trademarks
        owned by you that are relevant to your complaint.



 DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF
                                PAGE 2
Case 1:19-cv-00715-LO-IDD Document 158-2 Filed 12/18/19 Page 4 of 4 PageID# 1243




 2.    A copy of any documents that support your claim that you purchased merchandise from
       Defendant is a trademark infringement.

 3.    A copy of any documents that show the date you claim you purchased merchandise from
       Defendant that you claim is counterfeit.

 4.    A copy of any documents that show that any merchandise you claim you purchased from
       Defendant is counterfeit.

 5.    A copy of any documents that show that any merchandise you claim you purchased from
       Defendant shows a false designation of origin.

 6.    A copy of all exhibits that you intends to offer at the trial of this case.




 DEFENDANT’S FIRST REQUEST FOR PRODUCTION TO PLAINTIFF
                                PAGE 3
